Citation Nr: 0005215
Decision Date: 05/26/00	Archive Date: 09/08/00

DOCKET NO. 98-06 997A              DATE MAY 26, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

ORDER

The following correction is made in a decision issued by the Board
in this case on February 28, 2000:

The last line on page 14, "Entitlement to service connection for a
back disorder and a left knee disorder is denied" is corrected to
read, "Entitlement to service connection for a back disorder is
denied."

JEFF MARTIN
Member, Board of Veterans' Appeals



 

Citation Nr: 0005215  
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-06 997A)     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for post traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a left knee disability.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse, and appellant's cousin

ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Waco, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
which the RO denied the veteran's claim of entitlement to 
service connection for a back disorder, and denied his 
petitions to reopen claims of entitlement to service 
connection for PTSD and a left knee disability.  The veteran 
subsequently perfected appeals of these decisions.  A hearing 
on this claim was held in Waco, Texas, on October 29, 1999, 
before Jeff Martin, who is a member of the Board and was 
designated by the chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).

The Board notes that the RO characterized the veteran's claim 
of entitlement to service connection for a back disorder as 
petition to reopen based on an unappealed July 1990 RO 
decision denying this claim.  However, upon review of the 
record, the Board can locate no indication that the veteran 
was provided notification that his back disorder claim had 
been denied, and notification of his appellate rights with 
regard to this claim, despite the fact that the record 
contains such notice in connection with his left knee and 
PTSD claims which were also denied at this time.  38 C.F.R. 
§ 3.103(b) (1999).  Accordingly, in the absence of 
documentation of proper notice, the Board finds that the July 
1990 RO decision is not a final decision as to this claim, 
see 38 C.F.R. § 3.104(a) (1999), and that the veteran's claim 
with regard to his back disorder is properly characterized as 
a direct claim of entitlement to service connection as 
opposed to a petition to reopen.



FINDINGS OF FACT

1.  There is no competent evidence of record indicating a 
current disability in connection with the veteran's back.

2.  All information necessary for an equitable disposition of 
the veteran's claim of entitlement to service connection for 
PTSD has been developed.

3.  The veteran's petition to reopen his claims of 
entitlement to service connection for PTSD and a left knee 
disability were denied by the RO in an October 1992 decision, 
from which the veteran did not perfect an appeal.

4.  The evidence received subsequent to October 1992 is 
relevant to the issue and has not been previously submitted, 
and, when reviewed in conjunction with the evidence that had 
been previously submitted it is significant enough that it 
must be considered in order to fairly decide the merits of 
the claim.  

5.  The veteran served on active duty in the Republic of 
Vietnam from October 1967 to October 1968.  His commendations 
include the Vietnam Campaign Medal and the National Defense 
Service Medal.  His military occupational specialty (MOS) was 
a vehicle repairman.  His unit was the 633rd Combat Support 
Group stationed at Pleiku Air Base.  

6.  The veteran has a current medical diagnosis of PTSD.

7.  The veteran experienced in service stressors which are 
substantially corroborated by credible supporting evidence 
showing that he experienced mortar and rocket attacks during 
his service, witnessed planes being destroyed, and 
participated in rescues of damaged planes.

8.  The veteran's May 1998 evaluation report diagnoses PTSD 
based on the veteran's in service stressors.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for back 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

2.  The RO's October 1992 rating decision, wherein the 
veteran's petitions to reopen his claims of entitlement to 
service connection for PTSD and a left knee disorder were 
denied, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 2.1103, 3.104(a) (1999).

4.  The evidence received subsequent to the October 1992 
decision is new and material, and serves to reopen the 
veteran's claims of entitlement to service connection for 
PTSD and a left knee disorder.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

5.  PTSD was incurred as a result of active duty service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for a back disorder.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The veteran contends that he has back pain as a result of 
falling off a firetruck while in service.  The veteran's 
service medical records do contain sporadic references to 
treatment for chronic low back pain, although his spine was 
deemed normal at discharge.  However, the only post-service 
medical evidence of back treatment consists of a notation 
from the VA Medical Center in Shreveport, Louisiana, that x-
rays of the cervical spine were taken during the period from 
February 1985 to March 1985, complaints of back pain during a 
September 1985 hospitalization due to other disabilities, and 
complaints of back pain in an April 1986 VA examination 
report.  None of the treatment records submitted for the 
period after 1986 make reference to complaints or treatment 
for a lumbar or cervical spine problem, nor do they link the 
veteran's 1985-86 complaints to his injury in service.  Given 
the evidence of record there is no medical evidence of a 
current disability relating to the veteran's back.  His 
subjective complaints of pain alone do not constitute a 
disability for compensation purposes.  Sanchez-Benitez v. 
West, No. 97-1948 (U.S. Vet. App. Dec. 1999).  Consequently, 
the Board finds that the veteran's claim of entitlement to 
service connection for a back disorder is denied.





2.  Petitions to reopen entitlement to service connection for 
a left knee disability and PTSD.

The veteran's claim of entitlement to service connection for 
PTSD was originally denied in an August 1985 decision.  In a 
July 1990 decision the RO denied his claims of entitlement to 
service connection for a left knee disorder and again denied 
his claim for PTSD.  In February 1991 and October 1992 
decisions, the RO denied the veteran's petitions to reopen 
his claims of entitlement to service connection for PTSD and 
a left knee condition, and no appeal was perfected.  The 
latter decision stands as the last final decision on these 
issues.

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  Pursuant to the applicable 
regulation, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself, or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, 155 
F.3d 1356 (1998).  The significant factor is whether there is 
a complete record for evaluation of an appellant's claim.  
Id.  Further, in determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that, the first determination is 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a)(1999) in order to have a finally 
denied claim reopened.  Second, if new and material evidence 
has been presented, immediately upon reopening the claim it 
must be determined whether, based upon all the evidence of 
record in support of the claim, presuming its credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, 
evaluation of the merits of the claim must occur but only 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.  Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc); Winters v. West, 12 Vet. App. 203 
(1999) (en banc).

a.  PTSD

The Board notes that, with regard to his claim of entitlement 
to service connection for PTSD, subsequent to the RO's 
October 1992 decision, the RO received records from the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
concerning the veteran's claimed stressors, and the veteran 
submitted a statement by his current treating physician 
relating his diagnosed PTSD with these events.  Because this 
evidence is new, not cumulative, and is extremely probative 
of his claim, it alone is sufficient to warrant reopening 
this claim.  Accordingly, his claim of entitlement to service 
connection for PTSD is reopened.
Moreover, the newly submitted evidence also satisfies the 
criteria for a well-grounded claim.  To establish a well-
grounded PTSD claim, the veteran must submit medical evidence 
of a current disability, lay evidence of an in service 
stressor, and medical evidence of a nexus between service and 
the current PTSD disability.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997); Caluza, supra.  For purposes of determining 
whether a claim is well grounded, the evidence submitted is 
generally presumed to be credible.  See Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  The veteran has asserted combat 
related stressors due to service in Vietnam, and medical 
professionals have diagnosed him with PTSD as a result of 
these alleged stressors, presuming this evidence to be 
credible as required for well-groundedness purposes, the 
Board finds that the veteran has submitted a well-grounded 
claim of entitlement to service connection for PTSD.   

Service connection for PTSD may be granted where the record 
shows a current, medical diagnosis of PTSD, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and medical evidence of a causal nexus 
between current symptomatology and the specific in service 
stressor.  Cohen v. Brown, supra.  In determining whether 
service connection is warranted for a disability, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

With regard to the second element, the validity of the 
averred stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  
The Court has held that when a veteran is found to have 
served in a combat situation, stressors related to that 
combat experience may be verified solely by the veteran's 
satisfactory lay testimony; however, non-combat related 
stressors require corroboration before they can be accepted 
as having actually occurred.  See Cohen v. Brown, supra; 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1997).  To determine if a veteran has been in combat 
situations, service department records and combat citations 
will be accepted as proof of combat service.  38 C.F.R. 
§ 3.304(f) (1997).
With regard to the veteran's claim for entitlement to service 
connection for PTSD, the veteran must initially meet his 
obligation of submitting evidence of a well-grounded claim.  
See 38 U.S.C.A. § 5107(a) (West 1996); Caluza v. Brown, 
7 Vet. App. 498 (1995).  To establish a well-grounded PTSD 
claim, the veteran must submit medical evidence of a current 
disability, lay evidence of an inservice stressor, and 
medical evidence of a nexus between service and the current 
PTSD disability.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); Caluza, supra.  For purposes of determining whether a 
claim is well grounded, the evidence submitted is generally 
presumed to be credible.  See Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995).  The veteran has asserted stressors 
due to service in Vietnam, and a medical professional has 
diagnosed him with PTSD as a result of these alleged 
stressors, presuming this evidence to be credible as required 
for well-groundedness purposes, the Board finds that the 
veteran has submitted a well-grounded claim of entitlement to 
service connection for PTSD.   

Service connection for PTSD may be granted where the record 
shows a current, medical diagnosis of PTSD, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and medical evidence of a causal nexus 
between current symptomatology and the specific inservice 
stressor.  Cohen v. Brown, supra; 38 C.F.R. § 3.304(f) 
(1999).  In determining whether service connection is 
warranted for a disability, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to the second element, the validity of the 
averred stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  
When a veteran is found to have engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.    See Cohen 
v. Brown, supra; 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d), (f) (1999).  However, non-combat related 
stressors require corroboration before they can be accepted 
as having actually occurred.  

In the present case, the record reveals that the veteran was 
normal from a psychological standpoint upon entry into 
service, and that during service he was treated for anxiety, 
nervousness, and hyperventilation due to stress.  His 
discharge examination report states that he was normal from a 
psychological standpoint.  Currently he has several clear 
diagnoses of PTSD from VA and private mental health 
professionals.  Most recently, a May 1998 psychiatric 
evaluation from the Andrews Center in Tyler, Texas documents 
diagnosis and treatment of PTSD based on identified symptoms 
such as recurrent intrusive thoughts, nightmares, easy 
startle response, and reaction to stimuli which resemble his 
traumatic events.  This statement also asserts that his 
diagnosis of PTSD is based on such in service stressors as 
the veteran's exposure to incoming attacks to his airbase 
requiring that he take cover, dangerous rescues from damaged 
aircraft, and seeing the decapitated head of a soldier.  
Therefore, based on the medical evidence presented, the Board 
determines that the veteran currently has a valid diagnosis 
of PTSD.

However, the inquiry does not end with a current diagnosis 
because this only satisfies the first element required for 
service connection for PTSD, the stressors relied upon for 
the PTSD diagnoses must still be verified, and his PTSD must 
be related to a verified stressor.  As stated previously, 
stressors which can be established as having occurred during 
combat can be verified solely by the credible lay testimony 
of the veteran, but all non-combat stressors require 
additional corroboration.  See Cohen v. Brown, supra; 
38 U.S.C.A. § 1154(b) (West 1991), 38 C.F.R. § 3.304(d), (f) 
(1999).  In the present case, the veteran has submitted 
statements and testimony asserting such stressors as seeing 
the head of a dead soldier, experiencing incoming enemy 
attacks, having planes explode, and being involved in or 
witnessing rescues from damaged planes.  The veteran also 
testified that the enemy would attack constantly and change 
the times of their attacks so that his sleep would constantly 
be disrupted and he could not get used to the attacks.  All 
of the veteran's stressors are combat related except his 
statements regarding seeing the decapitated head of a 
soldier.  As he has been unable to submit lay corroboration 
of this incident, and no additional corroboration from 
USASCRUR was provided, while this event may in fact have 
occurred, this stressor cannot be verified.  

With regard to the veteran's aforementioned combat related 
stressors, the veteran's DD 214 corroborates his unit 
attachment with the 633rd Combat Support Group, his MOS as a 
vehicle repairman, and his service in Vietnam.  The RO 
contacted the USASCRUR regarding verification of the 
veteran's stressors.  USASCRUR noted in the cover letter of 
its response that the documents obtained, the extracts from 
the Air Base Defense in the Republic of Vietnam 1961-1973 
indicate attacks on Pleiku Air Base during the time the 
veteran was stationed there, from October 1967 to October 
1968.  A review of these documents supports this statement 
and indicates that the air base at which the veteran was 
stationed was the site of a number of American and enemy 
casualties during the time period which the veteran was 
stationed there.  The records also indicate that on at least 
10 occasions the base was subject to "standoff rounds 
impacting on the base" and on at least two occasions more 
than 20 rounds were fired on the base.  Additionally, 
approximately 38 soldiers were wounded in action, 15 planes 
were damaged, and several were destroyed.  In light of the 
above evidence, the Board finds that the veteran's stressors 
of enduring enemy attacks and witnessing the destruction of 
planes have been corroborated, and that he was exposed to 
combat with the enemy while overseas during these attacks.  
38 C.F.R. § 3.102, 3.304 (f) (1999).

Having so determined, the veteran's lay statements regarding 
stressors related to the witnessing rescues from planes can 
be accepted as conclusive of their occurrence without further 
development, provided that these statements are satisfactory 
and consistent with the circumstances, conditions or 
hardships of his service.  See 38 U.S.C.A. § 1154(b); Cohen 
v. Brown, 10 Vet. App. 128 (1997).  As noted above, the 
veteran contends that during enemy attacks he witnessed or 
participated in rescues from damaged planes.  As the record 
shows, although the veteran has repeated these events several 
times in the record, he has been consistent with the facts 
and events in each recitation, and there is nothing in the 
record indicating that his statements are not credible or 
satisfactory.  Additionally, given the veteran's MOS as a 
vehicle repairman and his documented training on firetrucks 
in service personnel records, his assignment to participate 
in handling damaged aircraft, particular any that may have 
been on fire, are consistent with his "circumstances and 
conditions" of service.  Additionally, the ESG records 
confirm that the air base at which he was stationed was 
exposed to frequent attacks by the enemy with resultant 
injuries and damage to planes.  Accordingly, the Board finds 
that his averred stressors relating to rescues of damaged 
planes is satisfactorily verified, and it, along with the 
veteran's experiences of enduring enemy attacks and 
witnessing the destruction of planes, are valid bases for a 
medical determination that the veteran suffers from PTSD.

Having verified the veteran's asserted stressors, the inquiry 
must turn to whether or not a medical connection has been 
made between his verified stressor and his current diagnosis 
of PTSD.  As noted earlier, the May 1998 private evaluation 
report relates the veteran's PTSD with his experiences in 
Vietnam, specifically including the stress surrounding his 
exposure to enemy attacks and participating in dangerous 
rescues of damaged planes.  Accordingly, the veteran has 
presented a current diagnosis of PTSD, a verified stressor 
during service, and a medically acknowledged connection 
between his verified stressor and his PTSD diagnosis; 
therefore, as he has satisfied all the requirements for a 
claim of entitlement to service connection for PTSD, his 
claim is granted.

b.  Left knee disability

With regard to his claim of entitlement to service connection 
for a left knee disability, subsequent to the RO's October 
1992 decision, the RO received records from VA and private 
medical facilities confirming the presence of a current left 
knee disability, and a statement from J.A., a fellow veteran 
who served with the claimant, confirming that the veteran 
fell from a firetruck in service and injured his left leg.  
Most significantly, the RO received a statement from Dr. 
Johnson, the veteran's family physician, who states that he 
has treated the veteran for the past 25 years and that in his 
opinion his left knee injury is connected to his period of 
military service.  Because this evidence is new, not 
cumulative, and is extremely probative of his claim, it alone 
is sufficient to warrant reopening this claim.  Accordingly, 
his claim of entitlement to service connection for a left 
knee disability is reopened.

As required by Winter and Elkins, the Board must now consider 
if the veteran's claim is well grounded.  As discussed above, 
in order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

In the present case, the veteran has presented evidence of an 
inservice injury to his left knee as corroborated by the lay 
statement submitted J.A., additionally, medical records 
confirm the presence of a current left knee disability, and 
Dr. Johnson's statement relates the veteran's current knee 
problems with his inservice injury.  Therefore, the veteran 
has presented a well-grounded claim of entitlement to service 
connection for a left knee disability.  However, the Board 
believes that additional evidence needs to be obtained to 
properly evaluate this claim.


ORDER

New and material evidence having been received to reopen 
claims of entitlement to service connection for PTSD and a 
left knee disorder, the petitions to reopen these claims are 
granted.

Entitlement to service connection for PTSD is granted.  

Entitlement to service connection for a back disorder and a 
left knee disorder is denied.

REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim of entitlement to service connection for a left knee 
disability.  The first evidence of record relating treatment 
or complaints regarding the veteran's left knee are in the 
1980's.  These records reveal that the veteran had surgery on 
his left knee in the 1970's, but the associated treatment 
records are not in the claims file.  The Board finds that the 
records from the 1970's would be probative of the veteran's 
claim of entitlement to service connection for a left knee 
disability.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

Finally, the Board notes that the veteran started receiving 
disability benefits for his PTSD and left knee disorder from 
Social Security Administration (SSA) in November 1990.  The 
RO has attempted to obtain these records unsuccessfully.  The 
Board finds that such records may be probative to the 
veteran's pending claim, and accordingly another attempt to 
obtain the records should be made.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-72 (1992); 38 U.S.C.A. 
§ 5103(a) (West 1991).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained which may 
not currently be in the claims file.  
Specifically, the veteran should be asked 
to identify when and where he had knee 
surgery on his left knee during the 
1970's.  He should submit copies of these 
medical records to the RO, or if he wants 
the RO to obtain these records, he should 
submit the names, addresses, dates of 
treatment and an authorization for the 
release of private medical records, to 
the RO.

2.  The RO should once again take all 
appropriate steps to obtain all records 
compiled in conjunction with the Social 
Security Administration's award of 
disability benefits to the appellant, to 
include, but not limited to, the award 
decision and all medical records 
considered pursuant thereto.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



           
     JEFF MARTIN
     Member, Board of Veterans' Appeals


 



